Concurring Opinion by
Judge Blatt :
I agree with the majority opinion here that the child-care expenses should be deemed deductible.
I must respectfully disagree however insofar as the majority concludes that the petitioner’s mother is a “family member.” While she is a relative,1 it is clear that she was not responsible for the care or support of •the petitioner’s child. Furthermore, she was not a member of the “assistance unit” upon which benefits are determined. Under such circumstances, therefore, I do not believe that she is a “family member ’ ’ in the sense contemplated by the Aid to Families with Dependent Children (AFDC) program and would find that the expenses were deductible under state law. Accordingly, I would not reach the issue of the alleged inconsistency between the state and federal statutes.

 The grandmother of a child could, for example, be a “specified relative” if she exercised the responsibility for the care and control of the child, maintained a home where the child lived with her and would receive the AFDC benefits on behalf of that child. 55 Pa. Code §151.42.